Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 26, 28, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23 and 24 teach the amount of bismuth units incorporated into the garnet is between “about 1.4 and 2.5” or “about 1.4”. Claims 28 and 29 teach the amount of bismuth units which substitutes at least partially for yttrium in the garnet is between “about 1.4 and 2.5” or “about 1.4”. Based on the definitions of “about” given in pargraph [0130] of the specification, claims 23 and 28 teach the amount of bismuth units ranges from 1.26-2.75 to 1.39986-2.50025 and claims 24 and 29 teach the amount of bismuth units is 1.26-1.54 to 1.39986-1.40014.
Claim 2, from which claims 23 and 24 depend, and claim 17, from which claims 28 and 29, both teach the minimum amount of bismuth units in the claimed garnets is 1.4 units. The claimed ranges in claims 23, 24, 28 and 29, due to the use of the modifying term “about”, include values less than the claimed minimum of 1.4 units. Therefore claims 23, 24, 28 and 29 are indefinite since they include values excluded from the range taught in the independent claims from which they depend.
 	Claim 26 teaches the amount of bismuth units incorporated into the garnet is up to 3.0 and claim 31 teach the amount of bismuth units which substitutes at least partially for yttrium in the garnet is up to 3.0. The phrase “up to 3.0” means the amount is 0-3.0. Claim 2, from which claim 26 depends, and claim 17, from which claim 31 depends, both teach the minimum amount of bismuth units in the claimed garnets is 1.4 units. Thus the range in claims 26 and 31 include values less than the claimed minimum of 1.4 units. Therefore claims 26 and 31 are indefinite since they include values excluded from the range taught in the independent claims from which they depend.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 16 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 20, 24 and 25 of copending Application No. 16/513,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 in the copending application teaches an isolator including the ceramic material of claim 9, which are synthetic garnets which do not contain any aluminum and which include  1.4 or 1.46 units of bismuth incorporated into the crystal structure of the garnet. Both of these amounts of bismuth fall within the ranges of claims 2 and 23-26 of this application and the taught 1.46 units falls within the range of claim 22 of this application. Claims 1 and 25 of the copending application teach the ceramic material of claim 9 has a dielectric constant of at least 25 or above 26, which falls within the ranges of claim 2. The taught dielectric range of “at least 25’ overlaps that of claims 3 and 4 of this application and the taught range of “above 26” falls within or is the same as the ranges of claims 3 and 4 of this application. Claims 5, 6 and 24 of the copending application teach the ceramic material of claim 9 has a Curie temperature of at least 215oC or at least 220oC. These ranges fall within the range of claim 5 in this application and is the same or overlaps the range of claim 6 in this application. Copending claim 20 shows that the ceramic of claim 9 began as a yttrium iron garnet and thus suggests the subject matter of claim 16 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that a Notice of Allowance was mailed in copending Application No. 16/513,309 on 12 April 2022.
Claims 2-4, 11, 14 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13 and 20 of U.S. Patent No. 10,230,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 11 and 20 teach a radiofrequency system comprising a circulator including a synthetic  garnet of the formula Bi1.4Ca1.6Zr0.55V0.525Fe3.925O12. This garnet has a dielectric constant of about 27 (col. 15, lines 20-22) and is free of aluminum and indium. The patented garnet has a dielectric constant which falls within the ranges of claims 2-4 of this application and an amount of bismuth that falls within the ranges of claims 2 and 23-26 of this application. Patented claim 13 teaches the system is a base station and thus teaches the base station of claim 14 of this application. 
Claims 2-4, 22, 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 11,373788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach a radiofrequency device, which can be a circulator or isolator, including a synthetic garnet which is free of aluminum, contains 1.68 units of bismuth incorporated into the crystal structure of the patented garnets and has a dielectric constant of at least 35. The amount of bismuth units and the dielectric constant of he patented garnets both fall within the ranges of claims 2-4, 22, 23 and 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11, 14, 16, 17, 23-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0133452.
This reference teaches a synthetic garnet ceramic having the formula Bi1.4Ca1.05-2xZr0.55VxFe4.45-xO12, where x is 0-0.525 in paragraph [0041]. Figure 6 teaches the properties for this garnet and shows that the dielectric constant for this garnet ranges from about 30 at x=0 to about 25 at x=0.525 and a 3dB linewidth below 60. The taught 3dB linewidth falls within the claimed range and the taught dielectric constant range falls within that of claims 2, 3 and 17 and overlaps that of claim 4. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. It is clear from the taught formula that the taught garnet is free of aluminum and indium and has 1.4 units incorporated into the crystal structure of the garnet. 
Paragraphs [0043]-[0053] teaches the garnets disclosed in this reference are produced by blending materials into a blending material, calcining the blended material, milling the blended material and pressing and heating the blending material into a ceramic where units of bismuth at least partially substitutes for yttrium in the crystal structure of an yttrium garnet structure where the taught garnets begin as a yttrium iron garnet. For the taught synthetic garnet ceramic having the formula Bi1.4Ca1.05-2xZr0.55VxFe4.45-xO12, where x is 0-0.525, this means that 1.4 bismuth units are substituted for yttrium. This process suggests that of claims 17 and 28-31 since the taught amount of bismuth falls within the ranges of claims 17, 28, 29 and 31 and is that of claim 30. Paragraphs [0055]-[0056] teach circulators and isolators including the garnets disclosed in this reference and that the isolators  can be incorporated into a base station. Thus the references suggests base stations, circulators and isolators including a synthetic garnet ceramic having the formula Bi1.4Ca1.05-2xZr0.55VxFe4.45-xO12, where x is 0-0.525, which suggests the devices of claims 2-4, 10, 11 and 23-26. 
Allowable Subject Matter
Claims 7-9, 12, 13, 15, 18-21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the prior art of record of a circulators and isolators having the composition of claims 7-9, 12 and 13 or circulators and isolators having the composition having the composition of claim 2 and which are used in below-resonance frequency applications. There is no teaching or suggestion in the prior art of record of the process of claim 17, where the produced garnet has the composition of claims 18, 20, 21 and 27 or has the composition of claim 17 and properties of claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/7/22